--------------------------------------------------------------------------------

Exhibit 10.8


STOCK OPTION AGREEMENT
(Director)




THIS AGREEMENT made and entered into as of ______, 20___, by and between
BioTime, Inc., a California corporation (the "Company"), and _________, a
director (the "Optionee") of the Company or of a subsidiary of the Company
(hereinafter included within the term "Company") within the meaning of Section
425(f) of the Internal Revenue Code of 1986, as amended (the "Code"),




W I T N E S S E T H




WHEREAS, the Company has adopted the BioTime, Inc. 2012 Equity Incentive Plan
(the “Plan”), administered by the Company’s Board of Directors (the “Board”) or,
in the discretion of the Board, by a committee (the “Committee”), providing for
the granting to its employees or other individuals, stock options to purchase
the Company’s common stock, no par value; and


WHEREAS, the Plan provides for the grant of certain options which are not
intended to be incentive stock options within the meaning of Section 422(b) of
the Code (“nonqualified stock options” or “options”); and


WHEREAS, the Optionee is a director, who is in a position to make an important
contribution to the long-term performance of the Company;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.                  Grant.  The Company hereby grants to the Optionee a stock
option to purchase _____ common shares, no par value (the “Shares”), at the
price set forth in Section 2, on the terms and conditions hereinafter stated and
subject to any limitations contained in the Plan.


2.                  Exercise Price.  The purchase price per Share is _____
($______) which was the last closing price of the Company’s common shares on the
date of this grant (___, 20__) and 100% of the fair market value of common stock
subject to the option on the grant date.


3.                   Expiration.  This option is not exercisable after 5:00 p.m.
California time on _________, 20__.
1

--------------------------------------------------------------------------------




4. Adjustments in Shares and Purchase Price.



(a)            In the event of changes in the outstanding common shares or in
the capital structure of the Company by reason of any stock or extraordinary
cash dividend, stock split, reverse stock split, an extraordinary corporate
transaction such as any recapitalization, reorganization, merger, consolidation,
combination, exchange, or other relevant change in capitalization occurring
after the date of grant of this option, the exercise price and the number of
Shares subject to this option will be equitably adjusted or substituted, as to
the number, price or kind of a share of securities or other consideration to the
extent necessary to preserve the economic intent of such Award, as determined by
the Board or Committee.


(b)            Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger, or consolidation of the Company as a result of which the
outstanding securities of the class then subject to options hereunder are
changed into or exchanged for cash or property or securities not of the
Company’s issue, or upon a sale of substantially all the property of the Company
to, or the acquisition of stock representing more than eighty percent (80%) of
the voting power of the stock of the Company then outstanding by, another
corporation or person, this option shall terminate, unless provision is made in
writing in connection with such transaction for the assumption of options
theretofore granted under the Plan, or the substitution of such options by any
options covering the stock of a successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices, in which event this option shall continue in the manner and under the
terms so provided.


(c)            To the extent that the foregoing adjustments relate to stock or
securities of the Company or the exercise price of this option, such adjustments
shall be made by the Board or Committee, whose determination in that respect
shall be final, binding and conclusive.


(d)            The grant of this option shall not affect in any way the right of
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.


5.                   Partial Exercise.  No partial exercise of this option will
be permitted for fewer than one hundred (100) shares.



6. Restrictions on Transfer and Exercise.



(a)            This option shall be exercisable during the Optionee's lifetime
only by the Optionee and shall be nontransferable by the Optionee otherwise than
by will or the laws of descent and distribution or through a property settlement
upon dissolution of marriage.


(b)            Except as otherwise provided herein, the option herein granted
and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution attachment or
similar process upon the rights and privileges conferred hereby.  Upon any
attempt to transfer, assign, pledge or otherwise dispose of said option, or of
any right or privilege conferred hereby, contrary to the provisions hereof, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred hereby, said option and the rights and
privileges conferred hereby shall immediately become null and void.
2

--------------------------------------------------------------------------------



(c)            Subject to the limitations on transferability contained herein,
this Agreement shall be binding upon and inure to the benefit of the heirs,
legal representatives, successors and assigns of the parties hereto.


7.                  Death of Optionee.  In the event of the Optionee's death
while this option is exercisable, this option may be exercised by the executor
or administrator of the Optionee's estate or any person who shall have acquired
the option from the Optionee by his or her will or the applicable law of descent
and distribution, during a period ending on the earlier of (i) 12 months
following the date of death, and (ii) the expiration of the term of this option,
with respect to the number of Shares for which the deceased Optionee would have
been entitled to exercise at the time of his or her death, including the number
of Shares that were vested upon his death under Section 8, subject to adjustment
under Section 4. Any such transferee exercising this option must furnish the
Company upon request of the Committee (a) written notice of his or her status as
transferee, (b) evidence satisfactory to the Company to establish the validity
of the transfer of the option in compliance with any laws of regulations
pertaining to said transfer, and (c) written acceptance of the terms and
conditions of the option as prescribed in this Agreement.



8. Exercise of Option.



(a)            This option will not be exercisable except to the extent it has
vested.  The option will vest, and thereby become exercisable, on the dates
shown in the following table (each such date being referred to as a “Vesting
Date”):



Number of Option Shares Vesting Vesting Date









(b)            This option shall vest on the designated Vesting Date only if
Optionee is still serving as a non-employee director of the Company on the
Vesting Date.


3

--------------------------------------------------------------------------------



(c)            This option may be exercised by the person then entitled to do so
as to any Shares which may then be purchased by giving written notice of
exercise to the Company, specifying the number of full Shares to be purchased
and accompanied by full payment of the purchase price thereof and the amount of
any income tax the Company is required by law to withhold by reason of such
exercise.  The Option Exercise Price of Shares acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (a) in cash or by certified or bank check at the time the Option is
exercised or (b) the Option Exercise Price may be paid: (i) through a "cashless"
exercise program established with a broker pursuant to which the broker
exercises or arranges for the coordination of the exercise of the Option with
the sale of some or all of the underlying Shares; or (ii) in any other form of
consideration that is legal consideration for the issuance of Shares and that
may be acceptable to the Board or Committee.  Notwithstanding the foregoing,
during any period for which the Company has any security registered under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or is required to file reports under Section 15(d) of the Exchange Act, or
has filed a registration statement that has not yet become effective under the
Securities Act of 1933, as amended, and that it has not withdrawn, if the
Optionee is a director or officer of the Company, any exercise that involves or
may involve a direct or indirect extension of credit or arrangement of an
extension of credit by the Company, directly or indirectly, in violation of
Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited.


9.                  No Rights as Shareholder Prior to Exercise.  Neither the
Optionee nor any person claiming under or through the Optionee shall be or have
any of the rights or privileges of a shareholder of the Company in respect to
any of the Shares issuable upon the exercise of the option until the date of
receipt of payment (including any amounts required by income tax withholding
requirements) by the Company.


10.               Notices.  Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company at its principal
executive office, or at such other address as the Company may hereafter
designate in writing.  Any notice to be given to the Optionee shall be addressed
to the Optionee as the address set forth beneath his or her signature hereto, or
at any such other address as the Optionee may hereafter designate in writing.
 Any such notice shall be deemed to have been duly given three (3) days after
being addressed as aforesaid and deposited in the United States mail, first
class postage prepaid.


11.              Restrictions on Transfer.  Except as otherwise provided herein,
the option herein granted and the rights and privileges conferred hereby shall
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution
attachment or similar process upon the rights and privileges conferred hereby.
 Any transfer, assignment, pledge or other disposal of said option, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or any
sale under any execution, attachment or similar process upon the rights and
privileges conferred hereby, shall immediately be null and void and shall not
vest in any purported assignee or transferee any rights or privileges of the
Optionee, under this Agreement or otherwise with respect to such options.
 Notwithstanding the preceding two sentences, in conjunction with the exercise
of an option, and for the purpose of obtaining financing for such exercise, the
option holder may arrange for a securities broker/dealer to exercise an option
on the option holder’s behalf, to the extent necessary to obtain funds required
to pay the exercise price of the option.
4

--------------------------------------------------------------------------------

 
12.            Successor and Assigns.  Subject to the limitations on
transferability contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legal representatives, successors, and assigns of
the parties hereto.


13.            Additional Restrictions. The rights awarded hereby are subject to
the requirement that, if at any time the Board or the Committee shall determine,
in its discretion, that the listing, registration or qualification of the Shares
subject to such rights upon any securities exchange or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such rights or the issuance or purchase of Shares in connection with the
exercise of such rights, then such rights may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been affected or obtained free of any conditions not acceptable to the
Board or the Committee.  Furthermore, if the Board or Committee determines that
amendment to any stock option (including but not limited to the increase in the
exercise price) is necessary or desirable in connection with the registration or
qualification of any Shares or other securities under the securities or “blue
sky” laws of any state, then the Board or Committee shall have the unilateral
right to make such changes without the consent of the Optionee.


14.            Payment of Taxes.  Whenever Shares are to be issued to the
Optionee in satisfaction of the rights conferred hereby, the Company shall have
the right to require the Optionee to remit to the Company an amount sufficient
to satisfy federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for such Shares.


15.            Terms and Conditions of Plan.  This Agreement is subject to, and
the Company and the Optionee agree to be bound by, all of the terms and
conditions of the Plan, as the same shall have been amended from time to time in
accordance with the terms thereof, provided that no such amendment shall deprive
the Optionee, without his or her consent, of any of his or her rights hereunder,
except as otherwise provided in this Agreement or in the Plan. The Shares
acquired hereunder may also be subject to restrictions on transfer and/or rights
of repurchase that may be contained in the Bylaws of the Company or in separate
agreements with Optionee.  The Board or the Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board or the Committee in good
faith shall be final and binding upon Optionee, the Company and all other
interested persons.  No member of the Board or the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.


16.            Severability.  In the event that any provision in this Agreement
shall be invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect on
the remaining provisions of this Agreement.


5

--------------------------------------------------------------------------------



17.            Governing Law.  This Agreement shall be governed by and construed
under the laws of the state of California, without regard to conflicts of law
provisions.


IN WITNESS HEREOF, the parties hereto have executed this Agreement, as of the
day and year first above written.




COMPANY:
 
 
 
 
 
 
 
BIOTIME, INC.
 
 
 
 
 
 
 
 
  
 
(Signature)
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
OPTIONEE:
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
(Print or type name)
 

6

--------------------------------------------------------------------------------



PURCHASE FORM


(To be executed upon exercise of Option)

 
To BioTime, Inc.:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Option Agreement dated _____________, and to purchase
thereunder, __________common shares, as provided for therein, and tenders
herewith payment of the Exercise Price ($______ per common share) in full in the
form of a bank wire transfer to the account of the Company, cash, a certified
check, or bank cashier's check in the amount of $______________.


Please issue a certificate or certificates for such common shares in the name
of, and pay any cash for any fractional share to:


____________________________________
(Please Print Name)


____________________________________
(Please Print Address)


____________________________________
(Social Security Number or
Other Taxpayer Identification Number)


____________________________________
(Signature)


NOTE:                                         The above signature should
correspond exactly with the name on the face of the Option Agreement.


And, if said number of shares shall not be all the shares purchasable under the
Option Agreement, a new Option Agreement is to be issued in the name of said
undersigned for the balance remaining of the shares purchasable thereunder less
any fraction of a share paid in cash.



7

--------------------------------------------------------------------------------

 